DETAILED ACTION
This action is pursuant to the claims filed on October 25, 2021. Currently, claims 1-38 are pending with claims 1, 9, and 25 amended. Below follows a complete first action on the merits of claims 1-38. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-24 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a mechanism providing a direct, physical connection between the first reservoir and the second reservoir such that operation of the mechanism drives a fluid…” in lines 8-10. However, such language (i.e. “drives”) reads as method language. Examiner suggest amending the claim to recite “a mechanism providing a direct, physical connection between the first reservoir and the second reservoir such that the mechanism is configured to drive a fluid…” 
Claims 10-24 and 36 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-13, 17-25, 29-31 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No.: 6,050,973). 
Regarding independent claim 1, Levin discloses a method (Fig. 18) using a balloon catheter (Fig. 1-4B: 100) for ablation (at least [0121], [0123], [0177]), the method comprising: 
positioning, at a first target site ([0053]; [0121] refers to positioning device 100 in a body lumen; Fig. 18: step 210, [0178])), the balloon catheter (100) having a catheter (110) and a balloon (120);  
inflating the balloon to a first volume and pressure ([0121] discusses inflating the balloon with a fluid to “a predetermined delivery volume and/or when the pressure in balloon 120 reaches a pre-determined pressure; Fig. 18: step 230, [0181]); and 
ablating a target tissue at the first target site ([0121], [0123], [0177]; Fig. 18: step 230; [0183], [0190]) by using a mechanism (combination of fluid extraction device 700 and fluid delivery device 600) to continuously direct a fluid into and out of the balloon through the catheter while maintaining a first volume and pressure of the balloon using the mechanism to simultaneously direct the fluid out of the first reservoir (600) and into the second reservoir (700) via the balloon catheter at equal flow rates ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid (i.e. same flow rates) into the balloon to maintain the pressure (and necessarily the volume); [0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the mechanism, note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing equally in volume as the fluid is extracted; Further note that it naturally follows that the flow rates into and out of the balloon are equal as the pressure inside the balloon is maintained, as unequal flow rates would result in a varying pressure). 
Levin does not explicitly disclose the mechanism providing a direct physical connection between the first and second reservoir. 
However, Duffy discloses an infusion device (Fig. 1-4) comprising a first reservoir (40) and a second reservoir (44). A mechanism (piston 70) provides a direct physical connection between the first and second reservoirs to continuously direct fluid into and out of the balloon the maintain the pressure of the balloon (Fig. 1-4; Col. 8, Lines 43- Col. 9, Line 36 refers to the piston continuously and simultaneously driving fluid into and out of the balloon to maintain it at a constant pressure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the mechanism providing a direct physical connection between the first and second reservoir of Duffy. This configuration provides the ability to selectively adjust the pressure of the fluid and provide greater control and reliability over the fluid injected (Col. 3, Lines 53-67). 
Regarding dependent claim 2, in view of the combination of claim 1, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid) and ablating the target tissue at the first target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 3, in view of the combination of claim 2, Levin further discloses wherein in the step of positioning, the balloon is configured to ablate the target tissue at the first target site in a desired pattern via the heat from the heated fluid ([0121] discusses ablating a body lumen; as broadly claimed, the balloon will ablate portions of the tissue in sufficient contact with the balloon in a circular pattern).
Regarding dependent claim 5, in view of the combination of claim 1, Duffy further  further discloses further comprising reversing operation of the mechanism to reverse the flow of the fluid in and out of the balloon, while maintaining the first volume and pressure of the balloon (Col. 9, Lines 13-21 discuss the reversal of piston while maintaining the pressure and volume). 
Regarding dependent claim 6, in view of the combination claim 5, Levin further discloses further comprising repositioning the catheter to a different target site, and continuously directing the fluid into and out of the balloon through the catheter while maintaining a second volume and pressure within the balloon to ablate a target tissue at the second site ([0127] discusses repositioning the device 100 during treatment; it is noted that [0127] discusses this is done “between treatment of a first portion of tissue and a second portion of tissue”, thus the balloon will be maintained at second pressure/volume at this second portion (i.e. different target site)).
Regarding dependent claim 7, in view of the combination claim 1, Levin further discloses wherein in the step of positioning, the balloon catheter further comprises an infusion device (600) in fluid communication with the balloon catheter (Fig. 4A-4B; [0137] discusses the infusion device 600 coupled to the device).
Regarding dependent claim 8, in view of the combination claim 1, Levin further discloses further comprising after the positioning step, attaching an infusion device to the catheter, the infusion device configured to be in fluid communication with the balloon via the catheter ([0052] discusses positioning the balloon at the target site and [0056] discusses the method further comprises attaching a fluid delivering device to provide continuous flow of fluid).
Regarding independent claim 9, Levin discloses a system (Fig. 1-4B) for tissue ablation (at least [0121], [0123], [0177]), the system comprising: 
a catheter (100) having an inflow lumen (160) and an outflow lumen (113); 
a balloon (120) positioned at a distal end of the catheter (see Fig. 1-4B), the balloon being in fluid communication with the inflow lumen and the outflow lumen ([0137]); and 
an infusion device (combination of 600 and 700) comprising: 
a first reservoir (600) in fluid communication with the inflow lumen ([0137] 600 in fluid communication with inflow lumen 160 via port 161); 
a second reservoir (700) in fluid communication with the outflow lumen ([0137] 700 in fluid communication with inflow lumen 113 via port 163); and 
a mechanism (combination of fluid extraction device 700 and fluid delivery device 600) configured to drive a fluid out of the first reservoir and into the balloon via the inflow lumen while simultaneously drawing the fluid into the second reservoir from the balloon via the outflow lumen at the same flow rate such that a total volume of the fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid is directed into and out of the balloon through the catheter while maintaining the balloon at a constant pressure and volume during the entire infusion to ablate a target tissue proximate the balloon ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid into the balloon via the reservoirs 600/700 to maintain the pressure (and necessarily the volume); ablation via hot fluid at [0121], [0123], [0177]; Fig. 18: step 230; [0183], [0190]).
Levin does not explicitly disclose the mechanism providing a direct physical connection between the first and second reservoir. 
However, Duffy discloses an infusion device (Fig. 1-4) comprising a first reservoir (40) and a second reservoir (44). A mechanism (piston 70) provides a direct physical connection between the first and second reservoirs to continuously direct fluid into and out of the balloon the maintain the pressure of the balloon (Fig. 1-4; Col. 8, Lines 43- Col. 9, Line 36 refers to the piston continuously and simultaneously driving fluid into and out of the balloon to maintain it at a constant pressure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the mechanism providing a direct physical connection between the first and second reservoir of Duffy. This configuration provides the ability to selectively adjust the pressure of the fluid and provide greater control and reliability over the fluid injected (Col. 3, Lines 53-67). 
Regarding dependent claim 10, in view of the combination of claim 9, Duffy further discloses wherein the one or more mechanisms (piston 70) divide a chamber (30) into a first portion (40) defining the first reservoir and a second portion (44) defining the second reservoir.
Regarding dependent claim 11, in view of the combination of claim 10, Duffy further discloses wherein movement of the mechanism along the chamber drives the fluid out of the first reservoir while simultaneously drawing the fluid into the second reservoir (Fig. 1-4; Col. 8, Lines 43- Col. 9, Line 36 refers to the piston continuously and simultaneously driving fluid into and out of the balloon to maintain it at a constant pressure
Regarding dependent claim 12, in view of the combination of claim 10, Duffy further discloses wherein the mechanism comprises a piston (70) dividing the first reservoir and the second reservoir within the chamber (See Fig. 2-4; Col. 8, Lines 52-67).
Regarding dependent claim 13, in view of the combination of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (See Fig. 4A-4B where separate chambers define reservoirs 600 and 700).
Regarding dependent claim 17, in view of the combination of claim 9, Duffy further discloses wherein the mechanism (70) divides a chamber (30) into a first portion (40) defining the first reservoir and a second portion (44) defining the second reservoir, and wherein movement of the mechanism along the chamber causes the volumes of the first and second reservoirs to change at an equal and opposite rate relative to one another (See Fig. 1-4 and Col. 8, Lines 43- Col. 9, Line 36). 
Regarding dependent claim 18, in view of the combination of claim 9, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 and 700 are separate chambers), wherein the mechanism comprises a first mechanism associated with the first reservoir ([0137] refers to 600 as a pump, interpreted as first mechanism) mechanically-linked to a second mechanism associated with the second reservoir ([0137] refers to 700 as a pump, interpreted as second mechanism) such that the volumes of the first and second reservoirs change at an equal and opposite rate relative to one another ([0137] refers to the simultaneous and continuous delivery and withdrawal of fluid via the first and second mechanism, where these mechanism are necessarily mechanically linked in order to simultaneously withdrawn and deliver; note simultaneous delivery and withdrawal results in the first reservoir (600) decreasing in volume as fluid is delivered and the second reservoirs (700) increasing equally in volume as the fluid is extracted).
Regarding dependent claim 19, in view of the combination of claim 9, Levin further discloses wherein the infusion device is disposable (600/700 care capable of being detached and disposed).
Regarding dependent claim 20, in view of the combination of claim 9, Levin further discloses wherein the mechanism is manually activated (600/700 are capable of being manually activated, at least when powered on; note [0039] discloses the system is capable of utilizing a syringe for fluid delivery to the balloon). 
Regarding dependent claim 21, in view of the combination of claim 9, Levin further discloses further comprising a heating mechanism to heat the fluid to generate a heated fluid in order to maintain a constant temperature in the balloon via the heated fluid ([0129] refers to the heating mechanism for heating the fluid in the balloon).
Regarding dependent claim 22, in view of the combination of claim 9, Levin further discloses configured to ablate malignant tumors or other non- malignant tissue (at least [0008], [0121] discusses ablating a target).
Regarding dependent claim 23, in view of the combination of claim 9, Levin further discloses wherein the tissue ablation is configured to perform cardiac tissue ablation to treat arrhythmias (at least [0008], [0121] discusses ablating a target, capable of performing cardiac ablation to treat arrhythmias).
Regarding dependent claim 24, in view of the combination of claim 9, Levin further discloses wherein the tissue ablation is configured to perform renal nerve ablation to treat refractory hypertension (at least [0008], [0121] discusses ablating a target, capable of performing renal nerve ablation to treat refractory hypertension).
Regarding independent claim 25, Levin discloses a method (Fig. 18) of using a balloon catheter (Fig. 1-4B: 100) for tissue ablation (at least [0121], [0123], [0177]), the method comprising: 
positioning the balloon catheter (100) at a first target site ([0053]; [0121] refers to positioning device 100 in a body lumen; Fig. 18: step 210, [0178]), the balloon catheter comprising a catheter (110) and a balloon (120); and 
using a mechanism (combination of fluid extraction device 700 and fluid delivery device 600) to drive the fluid out of the first reservoir (600) and into the balloon via the catheter while simultaneously drawing the fluid into the second reservoir (700) from the balloon via the catheter at the same flow rate such that a total volume of fluid in the first reservoir and the second reservoir remains constant during an entire infusion and the fluid is directed into and out of the balloon through the catheter while maintaining the balloon at a constant pressure and volume during the entire infusion to ablate a target tissue at the target site ([0056] “a continuous flow of fluid to and from the treatment element”; [0128], [0133], [0137], [0142], refers to simultaneous delivery and withdrawal of fluid (i.e. same flow rate) into the balloon via the reservoirs 600/700 to maintain the pressure (and necessarily the volume); ablation via hot fluid at [0121], [0123], [0177]; Fig. 18: step 230; [0183], [0190]). 
Levin does not explicitly disclose the mechanism providing a direct physical connection between the first and second reservoir. 
However, Duffy discloses an infusion device (Fig. 1-4) comprising a first reservoir (40) and a second reservoir (44). A mechanism (piston 70) provides a direct physical connection between the first and second reservoirs to continuously direct fluid into and out of the balloon the maintain the pressure of the balloon (Fig. 1-4; Col. 8, Lines 43- Col. 9, Line 36 refers to the piston continuously and simultaneously driving fluid into and out of the balloon to maintain it at a constant pressure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the mechanism providing a direct physical connection between the first and second reservoir of Duffy. This configuration provides the ability to selectively adjust the pressure of the fluid and provide greater control and reliability over the fluid injected (Col. 3, Lines 53-67). 
Regarding dependent claim 29, in view of the combination of claim 25, Duffy further disclose further comprising reversing operation of the mechanism to reverse a flow of the fluid in and out of the balloon, while maintaining the volume and pressure of the balloon (Col. 9, Lines 13-21 discuss the reversal of piston while maintaining the pressure and volume). 
Regarding dependent claim 30, in view of the combination of claim 25, Levin further discloses further comprising heating the fluid to generate a heated fluid (at least [0121], [0129] discuss inflating the balloon with a heated fluid) and ablating a target tissue at the target site with heat from the heated fluid (at least [0121], [0123] discusses ablating the tissue with heat from the heated fluid).
Regarding dependent claim 31, in view of the combination of claim 25, Levin further discloses further comprising ablating malignant tumors or other non-malignant tissue with the balloon catheter (at least [0008], [0121], [0123] discusses ablating tissue).
Regarding dependent claim 35, in view of the combination of claim 1, Levin further discloses further comprising selecting a size and shape of the balloon based on one of a type, location, size, shape, and adjacent structures to the target tissue ([0147] discusses the shape (e.g. cylinder) and size (i.e. diameter/wall thickness) of the balloon as selected in order to prevent contact between the target tissue and the balloon until the pressure threshold is reached (i.e. based on at least the location/size/shape of the target tissue)). Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 36, in view of the combination of claim 9, Levin further discloses wherein at least one of a size and shape of the balloon is based on one of a type, location, size, shape, and adjacent structures to the target tissue ([0147] discusses the shape (e.g. cylinder) and size (i.e. diameter/wall thickness) of the balloon as selected in order to prevent contact between the target tissue and the balloon until the pressure threshold is reached (i.e. based on at least the location/size/shape of the target tissue)). Examiner notes the remainder of the limitations are in the alternative.
Regarding dependent claim 37, in view of the combination of claim 2, Levin further discloses further comprising: allowing the heated fluid to flow to deliver specific amount of energy to the target tissue (Fi. 18: 230; [0181]-[0184]) ; deflating the balloon (Fig. 18: 250; [0185] “the expandable treatment element is deflated”); and removing the catheter (Fig. 18: 250; [0185] “such as to remove the treatment element from the target tissue site and the body”).
Regarding dependent claim 38, in view of the combination of claim 2, Levin further discloses further comprising reheating the heated fluid after directing the fluid into and out of the balloon and recirculating it through the balloon ([0012], [0013], [0056], [0116], [0128] discuss the continuously circulation of heated fluid, where it naturally follows the fluid is reheated in order for continuous delivery; [0130] discusses re-circulating fluid).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No. 6,050,973), further in view of Tihon et al (US Patent No.: 5,335,669). 
Regarding dependent claim 4, in view of claim 1, while Levin discloses monitoring the ablation, Levin does not explicitly disclose further comprising monitoring a location and orientation of the balloon relative to the target tissue.
However, Tihon discloses it is known in the art to monitor the position and orientation of a balloon in a body lumen in order to determine it the balloon is property posited and conforming to the lumen walls (Col. 3, Lines 11-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the step of monitoring a location and orientation of the balloon relative to the target tissue of Tihon. This configuration provides the benefit of insuring the balloon is property positioned and in contact with the wall of the body lumen (Col. 3, Lines 11-21). 
Claims 14-16, 26, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No. 6,050,973), further in view of Keren et al (US PGPUB: 2004/0064091). 
Regarding dependent claim 14, in view of the combination of claim 13, Levin does not explicitly disclose wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
 Regarding dependent claim 15, in view of the combination of claim 13, Levin does not explicitly disclose wherein the mechanism comprises a first piston in the first reservoir mechanically-linked to a second piston in the second reservoir such that motion of the first and second pistons is equal and opposite to one another.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) that are equal and opposite of one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the first and second piston of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 16, in view of the combination of claim 9, Levin does not explicitly disclose, wherein the mechanism is configured to decrease a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]), therefore decreasing the volume of the first reservoir by simultaneously increasing the volume of the second reservoir ([0074]-[0075; Fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the mechanism is configured to decrease a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 26, in view of the combination of claim 25, does not explicitly disclose wherein the step of driving the fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes decreasing a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first mechanism (111a) in a first reservoir (112) and second mechanism (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely relative to one another ([0074]-[0075]), therefore decreasing the volume of the first reservoir by simultaneously increasing the volume of the second reservoir ([0074]-[0075; Fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate wherein the step of driving the fluid out of the first reservoir while simultaneously drawing fluid into the second reservoir includes decreasing a volume of the first reservoir to drive the fluid out of the first reservoir while simultaneously increasing a volume of the second reservoir to draw the fluid into the second reservoir of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 28, in view of the combination of claim 25, Levin further discloses wherein separate chambers define the first reservoir and the second reservoir (see Fig. 4a, where 600 and 700 are separate chambers), but does not explicitly disclose wherein the mechanism includes a first mechanism associated with the first reservoir, a second mechanism associated with the second reservoir, and a mechanical link controlling motion of the first and second mechanisms relative to one another, and wherein the step of driving the fluid out of the first reservoir while simultaneously drawing the fluid into the second reservoir using the mechanism includes moving one of the first or second  mechanisms and allowing the mechanical link to move the other of the first or second mechanisms. 
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) The motion of the first and second mechanism is controlled via a mechanical link (piston 111) where the mechanism, includes moving the first and second mechanism equally and oppositely of one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the mechanical link of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Regarding dependent claim 34, in view of the combination of claim 28, Levin does not explicitly disclose further discloses wherein moving one of the first or second mechanisms and allowing the mechanical link to move the other of the first or second mechanisms causes a volume of the first reservoir and a volume of the second reservoir to change at an equal and opposite rate relative to one another.
However, Keren discloses an infusion system (Fig. 6; note this system is pertinent to the Applicant’s problem of simultaneously circulating fluid). The system comprising a first piston (111a) in a first reservoir (112) and second piston (111b) in a second reservoir (115) that are equal and opposite of one another ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate the first and second piston of Kern. This configuration provides the benefit of achieving movement of the fluid in a lumen without removing fluid ([0075]). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No.: 6,050,973), further in view of Keren et al (US PGPUB: 2004/0064091).  
Regarding dependent claim 27, in view of the combination of claim 26, while Levin discloses an infusion device for simultaneously drawing the fluid into and out of the first and second reservoir (see above), Levin does not explicitly disclose further discloses dividing a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir with a mechanism, and moving the mechanism along the chamber causing the volumes of the first and second reservoirs to change at an equal and opposite rate.
However, Duffy discloses an infusion device (Fig. 1-4) comprising a mechanism (piston 70) that divides a chamber (30) into a first reservoir (40) and a second reservoir (44) and moving the mechanism along the chamber causing the volumes of the first and second reservoirs to change at an equal and opposite rate (Fig. 1-4; Col. 8, Lines 43- Col. 9, Line 36 refers to the piston moving to continuously and simultaneously driving fluid into and out of the balloon to maintain it at a constant pressure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Levin to incorporate dividing a chamber into a first portion defining the first reservoir and a second portion defining the second reservoir with a mechanism, and moving the mechanism along the chamber causing the volumes of the first and second reservoirs to change at an equal and opposite rate of Duffy. This configuration provides the ability to selectively adjust the pressure of the fluid and provide greater control and reliability over the fluid injected (Col. 3, Lines 53-67). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No.: 6,050,973), further in view of Stolen et al (US PBPUB: 2009/0054883). 
Regarding dependent claim 32, in view of the combination of claim 25 while Levin disclose ablating target tissue, Levin does not explicitly disclose wherein the tissue ablation is cardiac tissue ablation to treat arrhythmias.
However, Stolen discloses a balloon ablation device (Fig. 8: 854) for performing cardiac tissue ablation to treat arrhythmias ([0001], [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing cardiac tissue ablation to treat arrhythmias of Stolen because this provides a controlled destruction of arrhythmia- generating tissue ([0003]). 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US PGPUB: 2014/0371736) in view of Duffy (US Patent No.: 6,050,973), further in view of Squire et al (US PGPUB: 2014/0257281). 
Regarding dependent claim 33, in view of the combination of claim 25, while Levin disclose ablating target tissue, Levin does not explicitly disclose wherein the tissue ablation is renal nerve ablation to treat refractory hypertension.
However, Squire discloses a similar balloon device (Fig. 2: 12) that performs renal nerve ablation for treating hypertension ([0026]-[0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Levin to incorporate the step of performing renal nerve ablation to treat refractory hypertension of Squire because this reduces are eliminates sympathetic function, which provides a corresponding reduction in the associated undesired symptoms ([0026]). 
Response to Arguments
Applicant’s arguments, see Remarks p. 10, filed October 25, 2021 with respect to claims 1-8, 16-18, 25-33, 35, and 37-38 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-8, 16-18, 25-33, 35, and 37-38 has been withdrawn. 
Applicant's arguments regarding prior art have been fully considered.
Regarding claims 1, 9, and 25 Applicant argues Levin fails to disclose the amended limitation (Remarks, p. 10-11). Examiner notes a new grounds of rejection for claims 1, 9, and 25 is outlined above in view of Duffy which provides for a direct, physical connection between a first and second reservoir. 
Examiner further notes the Bonnette reference is not longer relied upon in the above rejection and thus the arguments directed to Bonnette are moot. 
Examiner notes Applicant has not provided additional arguments for any dependent claims other than being patentable for the same reasons as claims 1, 9, and 25. As such, the rejection of all dependent claims are tenable for at least the reasons outlined above.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794